Case 3:18-cv-00966-SMY Document 142-1 Filed 11/08/19 Page 1 of 6 Page ID #1645




                   EXHIBIT 1
Case 3:18-cv-00966-SMY Document 142-1 Filed 11/08/19 Page 2 of 6 Page ID #1646



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )    CASE NO. 3:18-CV-966- SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

  DECLARATION OF MARK LITTLE IN SUPPORT OF DEFENDANTS TAKE-TWO
     INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K SPORTS, INC.,
              AND VISUAL CONCEPTS ENTERTAINMENT’S
                 MOTION FOR SUMMARY JUDGMENT
Case 3:18-cv-00966-SMY Document 142-1 Filed 11/08/19 Page 3 of 6 Page ID #1647



 I, Mark Little, declare as follows:

        1.      I am the Executive Producer for Visual Concepts Entertainment. As part of my

 role at Visual Concepts, I was a key participant in the development of the World Wrestling

 Entertainment, Inc. (“WWE”) wrestling video games at issue in this litigation (“WWE 2K”). I

 submit this declaration in support of Defendants Take-Two Interactive Software, Inc., 2K

 Games, Inc., 2K Sports, Inc. and Visual Concepts, Inc.’s (collectively, “Take-Two”) motion for

 summary judgment.

 I.     The Creation of WWE 2K

        2.      Take-Two is responsible for the development, creation, branding, licensing, and

 marketing of WWE 2K16, WWE 2K17, and WWE 2K18. The games are updated with a new

 version each year.

        3.      We designed and invested a substantial amount of time and energy to ensure that

 WWE 2K simulates professional WWE wrestling as realistically as possible. We also did our

 best to provide our users with a positive gameplay experience. For instance, the wrestlers

 available in each version of WWE 2K change from year-to-year to track changes in the WWE,

 such as wrestlers joining or retiring from the WWE. In total, WWE 2K has included realistic

 versions of almost two hundred real-world WWE wrestlers.

        4.      To achieve a high level of realism in the game, we use advanced technology to

 make each wrestler look just as he or she does in real life. We use two types of processes: (a)

 photo reference, which involves taking a series of a series of photographs of the athlete’s entire

 body, and (b) “photogrammetry,” which involves taking thousands of photographs to create a

 three-dimensional rendering of the wrestler. We use these photos to create a photo-realistic

 version of each wrestler in WWE 2K. The goal is for the wrestlers to appear just as they would if

 a fan were watching a WWE match on television or in the stadium.

                                                  1
Case 3:18-cv-00966-SMY Document 142-1 Filed 11/08/19 Page 4 of 6 Page ID #1648



        5.      As a result, the wrestlers in WWE 2K have the same hair, facial expressions and

 features, and tattoos, among other identifying features, that they have in real life. They wear the

 costumes in WWE 2K that they wear to wrestle during WWE matches in real life. The game was

 designed so that, to the extent possible, the wrestlers even perform the same moves in WWE 2K

 just as they do in real WWE matches.

 II.    Randy Orton’s Appearance in WWE 2K

        6.      One of the WWE wrestlers included in WWE 2K is Randy Orton. I

 understand that this case relates to Plaintiff Catherine Alexander’s claims regarding certain

 tattoos inked on Mr. Orton in real life (the “Tattoos”), which also appear on Mr. Orton’s in WWE

 2K. While many wrestlers have tattoos in WWE 2K, Ms. Alexander is the only tattooist who has

 sued Take-Two related to them. Mr. Orton has appeared in video games with his real-world

 tattoos since at least 2012, but Ms. Alexander never asserted a claim until this case.

        7.      Mr. Orton granted the WWE the right to license his likeness to third parties, and

 WWE in turn granted Take-Two a license to use Mr. Orton’s likeness in WWE 2K. Over the

 years, Mr. Orton has worked with Take-Two to ensure that his likeness is accurately portrayed in

 WWE 2K, including the Tattoos. For instance, he has had numerous photographs taken of

 himself as photo references, and he has participated in “photogrammetry” sessions to more

 accurately capture his facial likeness.

        8.      Like the many other elements of WWE 2K that reflect the real world, Mr. Orton’s

 Tattoos were included in the WWE 2K in order to make the game realistic. When the Tattoos

 appear in WWE 2K, they only appear on Mr. Orton, and Mr. Orton only appears when a user

 selects him for his or her team, or if the computer generates him as the user’s opponent. A user

 can play WWE 2K without selecting Mr. Orton because there are many wrestlers from which to



                                                  2
Case 3:18-cv-00966-SMY Document 142-1 Filed 11/08/19 Page 5 of 6 Page ID #1649



 choose. Thus, it is possible to play WWE 2K without Mr. Orton, and by extension, his Tattoos

 appearing at all.

        9.      Even when Mr. Orton does appear in a game, both he and the Tattoos are only

 partially visible and are very difficult to pick out given (a) the mass of other visuals shown on

 screen, (b) the fact that the wrestlers may be blocked by wrestlers or in-game objects, (c) that

 Mr. Orton and his Tattoos may be out of focus, (d) how far away the camera is from the wrestler,

 and (e) how small the Tattoos are on the screen. WWE 2K features various different “game

 modes,” and in each there are multiple wresters on screen. In particular, there are between two

 and eight wrestlers in each match. There are rare instances during a match where the camera

 may show just one player, such as for an instant replay, but those instances are infrequent and

 last for only a few seconds, as the point of the match is to engage with the other wrestler or

 wrestlers.

        10.     In addition, as I mentioned above, WWE 2K is intended to mirror a real world

 WWE match as seen on screen or in person. This means that any given physical attribute of a

 wrestler has only limited visibility. For instance, as the match progresses, the camera angle

 adjusts and shifts. Mr. Orton’s Tattoos often appear blurry or blocked as wrestlers grapple in the

 ring. As WWE 2K is often played on a user’s home television, Mr. Orton usually appears far

 smaller in the game than he does in real life. Because Mr. Orton’s Tattoos are to scale in WWE

 2K, the Tattoos also typically appear far smaller in the game than they do in real life.

        11.     To show the difficulty in observing, much less identifying, the Tattoos in the

 WWE 2K games, I am attaching to this declaration some video recordings of WWE 2K gameplay.

 Attached hereto as Appendixes A, B, and C are, respectively, video recordings of WWE 2K16,

 WWE 2K17, and WWE 2K18 gameplay in which Mr. Orton appears. As is clear from the



                                                  3
Case 3:18-cv-00966-SMY Document 142-1 Filed 11/08/19 Page 6 of 6 Page ID #1650



 recordings, it is difficult to pick out Mr. Orton’s tattoos in the midst of the action. Moreover, I

 am not aware of a single consumer who purchased WWE 2K for or because of Mr. Orton’s

 tattoos in general or the Tattoos at issue in this case.

 III.    Take-Two and Other Media Companies Would Be Harmed if Plaintiff Prevails

         12.     If Ms. Alexander prevails in this suit, it would be a significant restriction on Take-

 Two’s and the rest of the video game industry’s ability to make realistic video games. It would

 require any video game company that wants to include tattooed individuals in a game to

 undertake the herculean task of identifying and negotiating with each tattooist for each tattoo,

 which they may be unable or unwilling to do. “Herculean” is likely even an understatement

 because many of the hundreds of wrestlers in WWE 2K have many tattoos, which means this task

 would require identifying hundreds of tattooists, possibly thousands.

         13.     As a result, it may be impossible to identify all of the tattooists, much less

 negotiate with them. In addition, I understand that many WWE wrestlers with tattoos obtained

 those tattoos years, possibly decades, ago, and tracking down tattooists from years past could be

 impossible. The tattooists could have changed tattoo parlors, gone out of business or retired, or

 passed away. And of course, it is possible that a wrestler could not even recall who tattooed him

 or her. Finally, if a tattooist refused to license the depiction of a tattoo in the video game, we

 could be completely stymied from achieving our goal of creating a realistic simulation of WWE

 wrestling.

         I declare under penalty of perjury that the foregoing is true and correct.



                 7 day of November, 2019.
  Executed this ___
                                                                        Mark Little




                                                    4
